Title: To George Washington from John Rutledge, 27 March 1783
From: Rutledge, John
To: Washington, George


                        
                            Sir
                            Philadelphia March 27th 1783
                        
                        We request the favour of your Excellency to forward the inclosed Letter, (which we leave open for your
                            Perusal,) by a Flag, to Sir Guy Carleton, as soon as convenient. we have the Honour to be, with great Esteem &
                            Respect, Sir Yr most obedt Servts
                        
                            Ra: Izard.
                            J: Rutledge
                            David Ramsay.
                            John Lewis Gervais
                        
                    